Mr. Justice Figueras,
after making the above statement of facts, delivered the opinion of the court as follows:
Inasmuch as in the judgment appealed from the penalty of imprisonment in the penitentiary, though a subsidiary one, was imposed, the crime prosecuted should be considered *77a felony, in which case an appeal may be taken when based upon a question of law, according to section 345 of the Code of Criminal Procedure.
It does not appear that the defendants had refused the registration from any legal cause which might release them from all responsibility, and under such circumstances the justice of the verdict and of the judgment of conviction must be accepted.
In view of sections 161 of the Penal Code and 345, 367 and 368 of the Code of Criminal Procedure, we adjudge that we should affirm and do affirm the judgment appealed from, as delivered by the Mayagiiez Court on April 27, last, with costs of the appeal to be borne equally by the appellants, but with the understanding that the penalty of imprisonment, in default of the fine, shall be undergone by the defendants in the jail of Mayagiiez, and not in the penitentiary, as directed in the judgment. The original judgment is ordered to be executed, and also an entry to be made in the. record of proceedings of the one now rendered, and a certified copy of said entry forwarded to the clerk of the Mayagiiez Court.

Affirmed.

Chief Justice Quiñones, and Justices Hernández and Mac Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.